DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and examined herein.
Specification
The disclosure is objected to because of the following informalities: 
The Specification at page 17, paragraph [0057], is missing the accession number of the deposited material.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite in their recitation “deposited under_______” because the accession number is missing. Therefore, the metes and bounds of the claims are not clear. Amending the claims to recite the accession number would overcome the rejection.
Claim 1 is also rejected as being indefinite in its recitation “Cannabis plant designated 'FS-tp2'” because the recitation does not clearly identify the claimed plant cultivar and seed. Furthermore, the recitation does not set forth the metes and bounds of the claimed invention. Since the name “FS-tp2” is common word, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the requisite deposit information.
Claim 5 is rejected for referring to Table 1 and 2, and thus, being incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. &

Claim 4 provides for the use of the plant of claim 2, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 3 is rejected as being indefinite for being dependent on itself.
Claims 3 and 4 are rejected as being indefinite for the recitation of “Type-2 leaf morphology”. The Specification has not provided a clear definite of this concept. Regarding “Type-2 leaf morphology”, the Specification states:
[0028]…… anomalous morphologies referred to as 'Type 2' morphology. Type 2 morphology can be defined as having a palmate leaf structure with typically 5 to 9 leaflets featuring numerous (usually about 9 to 30 or more) bipinnate lobes or secondary leaflets, and/or the any of the unique features depicted in the photographs. In general and colloquial terminology, Type 2 morphology can refer to a Cannabis leaf having an atypical, fern- like morphology.
It is construed that the Specification, at best, attempted to describe examples of the term “Type-2 leaf morphology”. However, the Specification is not clear as to what are encompassed by the term “Type-2 leaf morphology” or what distinguishes “Type-2 leaf morphology” from other types. Moreover, the term “Type-2 leaf morphology” is arbitrary and not widely recognized in the art with regard to the leaf morphology of Cannabis plant. Therefore, the metes and bounds of the claims are not clear.
Dependent claims are included in the rejection for their failure to correct the deficiencies of the base claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on claim 2, which is drawn to a Cannabis plant. Claim 4 is drawn to the use of said plant. It is noted that the intended use does not further limit the structure or characteristics of the plant of claim 2.  Thus, claim 4 fails to further limit the subject matter of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to Cannabis plant designated ' FS-tp2'. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant states that seeds of Cannabis plant designated ' FS-tp2' will deposited, but there is no indication as to whether the deposit has been made and accepted, under the Budapest Treaty.  
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 have been complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.

Written Description
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the purpose of examination, claim 3 is interpreted as being drawn to the plant of claim 2 which encompasses a descendant of the plant of claim 1.
The claims are broadly drawn to descendant plants of Cannabis plant designated 'FS-tp2'. 
The specification describes that plants of Cannabis plant designated ' FS-tp2'. 
Regarding claims 2-6, claim 2 is broadly drawn to descendant plants Cannabis plant designated ' FS-tp2', or wherein the descendant plants resemble some of the physiological and morphological characteristics of the deposited cannabis plant material. The Specification has not defined the term “descendant plants”. As understood by person skilled in the art, the term “descendant plants” broadly encompasses any progeny plants of any filial generation after any self- or our-crossing of the deposited plant cultivar. Therefore encompassing progeny plants of outcrossing and higher filial generations following the outcrossing.
The processes of outcrossing may alter the morphological and physiological characteristics of the resulted plant. Although the claims recite (as in claims 3-4) a few traits (such as the cannabinoid profile set forth in Table 1-2), the claims do not describe the full 
As well known in the art, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. Thus, the descendant plants produced by crossing the deposited Cannabis cultivar with a second, undisclosed plant, that have the claimed traits have not been described. Furthermore, the descendant plants are clearly not limited to these crosses but rather encompass crossing a plant of Cannabis cultivar ‘FS-tp2’ with a second distinct plant followed by one or more additional crosses. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety. The Applicant was not in possession of the full scope of plants comprising only these traits. 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention. 
Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing Cannabis plant designated ' FS-tp2', producing plants that have the recited traits, and progeny plants produced by the methods. Plants produced by the claimed methods encompass an undefined number of possible Cannabis plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing. 
Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claim(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alfred, A., et al. (US 20180376644 P1, published December 27, 2018.
The claims are broadly drawn to any descendent plant of Cannabis plant designated 'FS-tp2', or having any one of the chemical profiles as set forth in Table 1 and 2.
The broad scope of the plants encompassed by “descendent plant” has been discussed above. It should be noted that the descendent plant could share any number of physiologic or morphologic features with the ancestral plant.
The term “one of a cannabinoid profile and a terpene profile as set forth in Tables 1 and 2” is interpreted as any entry in the Tables 1 and 2. For example, the content of THC being any value between 12.66 and 19 percent.
Alfred discloses a Cannabis plant named 'LW-BB1' which has THCA content of 11.8 to 14.8%.
Therefore, the prior art plant falls within the broad scope encompassed by the instant claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663